|
Case 7:19-mj-01520 Document 21 Filed on 08/13/19 in TXSD Page 1 of 2

SRE

SECRETARIA DE
RELACIONES 7 7t aga
EXTERIORES Numero: —"! (ib Og} 3

Consulado de México en McAllen

 

Referencia: 730-12(MAC)13208 3; 730-12(MAC)132084

   

Asunto:

 

 

UNIDAD Consulado de México en McAllen, Texas.

FECHA DE

NOMBRE DEL TITULAR Socorro G. Jorge Choluia
DE LA UNIDAD ADMINISTRATIVA: Cénsul

McAllen, Texas,
wt . August 9%, 2019 - |
David J. Bradley ;
Clerk of Court
‘- United States District Court
~ Southern District of Texas McAllen Division

. By mail: 1701 US-83 BUS, McAllen, Texas, 78501.

- United States District Court Southern District of Texas McAllen Division, United States
Marshal Services McAllen Division, and the Consulate of Mexico in McAllen, Texas, has been
partners for many years. We appreciate the cooperative relationship and efforts your Office
provides to us. This Consulate of Mexico makes reference to the case of Mr. CARLOS MENA
“ oo = PAREDES-(USM#95929-479), and Mr-SHVANO-SANCHEZ_DE-JESUS_(USM#95936-479), who .
ae were arrested on June 27", 2019, in Hidalgo County, Texas, and are under the designation of
7 material witness in case number #7:19-MJ-01520-1.

According to their testimony, they are the economic providers for their families in Mexico;
therefore, since the Mexican Nationals are not contributing to the household economy, their
relatives are at a disadvantage. In this sense and after consulting the Public Access to Court
Electronic Records (PACER), this Consular Office has not found a hearing in order to take the
. deposition as a material witness to our fellow citizens. '

For the above mentioned, the Consulate of Mexico respectfully requests your assistance to
take their deposition on video at an earlier date.

“This Consulate expresses its concern on this regard. At the same time, a written response to
this matter at your earliest convenience will be highly appreciated.

    

oC Awe ee as
‘Socorro G. Jorge chads wi Wise TY

-. Acting Corsypeg M HOw
CALLEN HE MEXICO

EXAS

5 MeQ/ste

 

600 S. Broadway, McAllen, Texas 78501 Tel. (856) 686 02 43 Fax, (956) 686 49 01

 
 

 

 

 

 

 

 

 

ott et eT pL LEA, | SPOR PSE serosa ey
ete at tet Hea — OFLSandad
idi3920 HEAled

   
         

Fah NS
eines “LGIC fils.

  

[pst "GX? [ "aayyve
srg €8- SO 10}

bys pord ( Pe?

| Filed on 08/13/19 in TXSD Page 2 of 2

Poe ee et
- vi-GOP22LHSQEZU—n=—= “Tagger ;
-’ ENT | Ode ON

LOSS. HERE, ON
Ea é2T¢2 ThE2 2000 OF€0 etOe . 745 AaMpeorg "S SED .
Ea OONEIN BA QFEFFSNOD

 

  

 

   

 
